Detailed Action

1.	This Office Action is responsive to the Application filed 09/02/2021.  Claims 1-20 presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 05/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 11,128,539 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Lawrence A. Baratta (Reg. No. 59,553), on May 05th, 2022.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the specification as below:
[0001]		The present disclosure is a continuation of U.S. Patent Application No. 16/866,932, filed May 5, 2020, now U.S. Patent No. 11,128,539 issued 09/21/2021, the contents of which are incorporated by reference in their entirety.

9.	Please amend the claims as below:

Claim 1. (Currently amended) A non-transitory computer-readable medium configured to store computer logic having instructions that, when executed, cause one or more processing devices to perform the steps of:
receiving visual representations of components in network elements in a network system;
responsive to training a machine learning model to evaluate the visual representations, analyzing the visual representations using the machine language model to determine a status of the components; [[and]]
recoding location information of each camera that captured the visual representations and determining the status of the components in part based on the location information; and
providing the status of the components to an inventory application for any of updating the inventory application and reconciling existing data in the inventory application.  

Claim 6. (Cancelled) (The subject matter is incorporated into claim 1)

Claim 9. (Currently amended) A method comprising the steps of:
receiving visual representations of components in network elements in a network system;
responsive to training a machine learning model to evaluate the visual representations, analyzing the visual representations using the machine language model to determine a status of the components; [[and]]
recoding location information of each camera that captured the visual representations and determining the status of the components in part based on the location information; and
providing the status of the components to an inventory application for any of updating the inventory application and reconciling existing data in the inventory application.

Claim 14. (Cancelled) (The subject matter is incorporated into claim 9)

Claim 17. (Currently amended) An inventory management system comprising:
one or more processors and memory storing instructions that, when executed, cause the one or more processors to:
receive data related to inventory in a network system, wherein the network system includes a plurality of network elements each having components included therein;[[,]]
store the data;[[,]]
receive data related to a status of any of the plurality of network elements, wherein the status is determined based on analyzing visual representations of the components using a machine language model;[[,]] and
; 
wherein the analyzing includes recoding location information of each camera that captured the visual representations of the components and determining the status of the components in part based on the location information.


9.	Claims 1-5, 7-13 and 15-20 are allowed.

10.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, system and non-transitory computer readable medium to perform the steps of: receiving visual representations of components in network elements in a network system; responsive to training a machine learning model to evaluate the visual representations, analyzing the visual representations using the machine language model to determine a status of the components; recoding location information of each camera that captured the visual representations and determining the status of the components in part based on the location information; and providing the status of the components to an inventory application for any of updating the inventory application and reconciling existing data in the inventory application, as set forth in the independent claims 1, 9 and 17.  

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit